217 N.W.2d 706 (1974)
Larry STRAUSER, Appellant,
v.
Johnny Virgil BRYANT, Appellee.
No. 56491.
Supreme Court of Iowa.
April 24, 1974.
*707 Alfred A. Beardmore, and Frye, McCartney & Erb, Charles City, for appellant.
Laird, Burington, Bovard & Heiny, Mason City, for appellee.
Heard en banc.
MOORE, Chief Justice.
Plaintiff Larry Strauser filed a petition against defendant Johnny Virgil Bryant alleging he sustained damages from injuries received as a passenger in a motor vehicle owned and operated by defendant when it overturned due to defendant's negligent driving. Defendant moved to dismiss the petition on the basis of its failure to state a cause of action under the Iowa guest statute, Code § 321.494. Plaintiff resisted, alleging the guest statute is unconstitutional because it denies equal protection of the laws under Article I, § 6, Iowa Constitution, and Amendment 14, United States Constitution. Trial court sustained the motion to dismiss.
In Keasling v. Thompson, filed separately this date, we held the guest statute constitutional on the same issues involved here.
Trial court did not err in sustaining the motion to dismiss.
Affirmed.
LeGRAND, REES and UHLENHOPP, JJ., concur.
HARRIS, J., concurs in the result.
Special concurrence by LeGRAND, J., joined in by UHLENHOPP and HARRIS, JJ.
Dissent by McCORMICK, J., joined in by MASON, RAWLINGS and REYNOLDSON, JJ.
LeGRAND, Justice (concurring specially).
I adopt as a special concurrence in this case the concurring opinion filed today in Keasling v. Thompson, Iowa, 217 N.W.2d 687.
UHLENHOPP and HARRIS, JJ., concur herein.
McCORMICK, Justice (dissenting).
I respectfully dissent for the reasons expressed in my written dissent in Keasling v. Thompson, Iowa, 217 N.W.2d 687, filed separately this date.
MASON, RAWLINGS, and REYNOLDSON, JJ., join in this dissent.